ADKINS, J.,
concurring and dissenting.
I concur with the majority opinion except with respect to its rejection of the distinction drawn by Respondent that, in contrast to Mr. Dore, he testified, and the hearing judge found, that he reviewed each affidavit before his staff person signed his name. In Attorney Grievance Comm’n of Maryland v. Dore, there was no such testimony. 433 Md. 685, 73 A.3d 161 (2013). Although both attorneys violated the same Rules of Professional Conduct, in my view, Geesing’s conduct was less culpable. When a lawyer reviews each affidavit and approves its specific content, the lawyer knows the substance, including exact detail, of what will be presented to the court as his oath. This differs qualitatively, in my view, from Dore’s more general delegation to non-lawyer office staff to sign his name on affidavits to be filed in court.
Nevertheless, given the high volume of these flawed mortgage affidavits, and the negative impact on the legal profession caused by public perception of the Bar as having a cavalier attitude towards the very serious responsibility of filing affidavits in foreclosure actions, I would suspend Geesing for 60 days.